JEFFREY WOOD
Acting Assistant Attorney General
ERIC GRANT
Deputy Assistant Attorney General

SARAH D. HIMMELHOCH (MD Bar. No. 199212160064)
Senior Litigation Counsel
U.S. Department of Justice
Environment & Natural Resources Division
601 D Street NW
Washington, DC 20004
Telephone: (202) 514-0180
Facsimile: (202) 514-0097
sarah.himmelhoch@usdoj.gov

Attorneys for Federal Defendants


                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF ALASKA



LEAGUE OF CONSERVATION VOTERS, et al.,          )
                                                )
            Plaintiffs,                         ) Case No. 3:17-cv-00101-SLG
                                                )
      v.                                        )
                                                )
DONALD J. TRUMP, et al.,                        )
                                                )
            Defendants.                         )
________________________________________________)

               DEFENDANTS’ RESPONSE IN SUPPORT OF
  DEFENDANT INTERVENOR AMERICAN PETROLEUM INSTITUTE’S MOTION
                         FOR HEARING

       Defendants, the President of the United States and the Secretaries of Commerce and the

Interior, file this response in support of the Defendant-Intervenor American Petroleum Institute’s

motion for a hearing on the parties’ cross-motions for summary judgment. As Defendant-

Intervenor notes, the briefing in this matter has been extensive and the Plaintiffs seek broad




                                      1
          Case 3:17-cv-00101-SLG Document 68 Filed 10/12/18 Page 1 of 2
relief. For these reasons, Defendants believe the interests of justice would be served by providing

the parties’ an opportunity to address the Court at oral argument.

       Accordingly, Defendants respectfully request that this Court grant the Defendant-

Intervenor’s motion for a hearing.

 Dated: October 12, 2018                      Respectfully submitted,
                                              JEFFREY WOOD
                                              Acting Assistant Attorney General
                                              ERIC GRANT
                                              Deputy Assistant Attorney General
                                              Environment & Natural Resources Division

                                              _________/s/_________________________
                                              SARAH D. HIMMELHOCH
                                              MD Bar. No. 199212160064
                                              Senior Litigation Counsel
                                              U.S. Department of Justice
                                              Environment & Natural Resources Division
                                              601 D Street NW
                                              Washington, DC 20004
                                              Telephone: (202) 514-0180
                                              Facsimile: (202) 514-0057
                                              sarah.himmelhoch@usdoj.gov

                                              Attorneys for Defendants

                                      Certificate of Service

       I hereby certify that on October 12, 2018, I filed the foregoing with the Clerk of Court

using the CM/ECF system, which will provide service to all attorneys of record.

                                                  _________/s/________________
                                                  Sarah D. Himmelhoch
                                                  Attorney for Defendants




                                     2
         Case 3:17-cv-00101-SLG Document 68 Filed 10/12/18 Page 2 of 2
